Sergeant, J.
The only matter relied on by the plaintiff in error, is the admission of Robert Barber as a witness for the plaintiff below. There does not appear in the case, as it stands before us, sufficient evidence to warrant the conclusion that the assignment by Chandler, who was nominally the payee, but really a trustee for Barber, was executed with the intention of making Barber a witness to support the judgment: and, unless something *377appears to induce a belief of such intent, the rule precluding an assignor from becoming a witness in favour of his assignee, does not apply. It was never determined that an assignor could not, under any circumstances, be such a witness, nor is there any reason for it. When the assignment is made at such time, and under such circumstances, as lead to no suspicion of collusion, the assignor may be a witness, unless he is a party to the record, or excluded by interest or other ordinary objections to his competency. Here the judgment was entered upon the 10th of August, 1843, and transferred to Charles A. Snyder, on the 5th of July, 1844, at a time when, so far as we know, no contest existed concerning the validity of the judgment. If there were circumstances of that character, it lay on the party objecting to show them, by examining the witness on his voire dire or by evidence aliunde. Judgment affirmed.